Opinion filed August 7, 2014




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                 No. 11-14-00158-CV
                                      ___________

                     LINDSEY G. HOOPER, Appellant

                                           V.

                      EAN HOLDINGS, LLC, Appellee


                    On Appeal from the County Court at Law
                                  Taylor County, Texas
                               Trial Court Cause No. 22550


                      MEMORANDUM OPINION
      Appellant, Lindsey G. Hooper, has filed in this court an unopposed motion
to dismiss this appeal. Appellant states in the motion that he “no longer desires to
pursue his appeal against Appellee EAN Holdings, LLC,” and he requests that this
court dismiss his appeal against EAN with prejudice. Hooper advises that he
contacted counsel for EAN and that EAN does not oppose Hooper’s motion to
dismiss.   Therefore, in accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.



                                                  PER CURIAM


August 7, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2